Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 16-35, as originally filed 26 FEB. 2021, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 FEB. 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 MAR. 21 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102 
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION. 
Claim 16-35 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Thiers et al. US 6772568 B2 (Thiers).
As per claim 16 Thiers teaches a wall or ceiling panel, which, on one side edge of the panel, comprises a male coupling part (tongue 8, FIG. 12) and, on an opposite side edge of the panel, comprises a female coupling part (groove 9, FIG. 12), 
wherein the male and female coupling parts are configured such that two of such panels, by means of the male and female coupling parts, can be coupled to each other in a plane and a coupled condition can be realized between the panels (see arrows in FIG. 12); 
wherein the male coupling part (tongue 8, FIG. 12) comprises a tongue (see FIG. 12; element 8 is recognized as a tongue) and the female coupling part (groove 9, FIG. 12) comprises a groove (see FIG. 12; area 9 is recognized as a groove),
wherein the tongue and the groove, in the coupled condition, form a tongue-and-groove connection (see "coupling means to mutually connect such panels 2" 8:55; this is exemplary), 
which realizes a mechanical locking between the panels in a direction perpendicular to the plane of the panels (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as locking "in a direction 
wherein the groove is bordered by a front lip (lower lip 11, FIG. 12) and a rear lip (upper lip 10, FIG. 12); 
wherein the male and female coupling parts each comprise a locking part (contact surfaces 32 and 33, FIG. 12) , wherein the locking part (contact surfaces 33, FIG. 12) of the male coupling part and the locking part (contact surface 32, FIG. 12) of the female coupling part (groove 9, FIG. 12), in a coupled condition, realize a mechanical locking between the panels in a direction in the plane of the panels and perpendicular to the side edges (see arrows, FIG. 12); 
wherein the panel forms a ceiling-high wall panel (see FIG. 1; this is considered "ceiling high" as broadly claimed) and/or has a length of at least 2400 mm and 
the panel is configured such that the rear lip (upper lip 10, FIG. 12), or at least a part thereof, can bend in a rearward direction (see upward arrow proximate reference characters 10 and 33) even if the panel or the rear lip is secured to a flat substructure; and, 
wherein the front lip (lower lip 11, FIG. 12) extends substantially parallel to the plane of the panels, and the rear lip (upper lip 10, FIG. 12) of the groove extends substantially parallel to the front lip (lower lip 11, FIG. 12) with a distal end of the rear lip (upper lip 10, FIG. 12) extending parallel to the plane of the panels.  


wherein the bending in rearward direction (see curved arrows proximate 32 and 10, FIG. 12) of the rear lip (upper lip 10, FIG. 12), or at least a part thereof, provides for a rearward moving or tilting of the locking part (contact surface 32, FIG. 12) of the female coupling part (groove 9, FIG. 12).  

As per claim 18 Theirs teaches the limitation according to claim 16, wherein the rear lip (upper lip 10, FIG. 12), at the rear side thereof, is provided with a recess (recess 41, FIG. 12) which allows the aforementioned rearward bending of the rear lip (upper lip 10, FIG. 12) or at least a part thereof.  

As per claim 19 Theirs teaches the limitation according to claim 18, wherein the recess (recess 41, FIG. 12) extends from an open or free end of the rear lip (upper lip 10, FIG. 12) to beyond the active locking zone defined by the locking parts (see FIG. 12; note the recess extends leftward, or "beyond" the zone as broadly claimed).  



As per claim 20 Theirs teaches the limitation according to claim 16, wherein the panel shows one or more of the following characteristics: 
the rear lip (upper lip 10, FIG. 12) extends in distal direction beyond an open or free end of the front lip (lower lip 11, FIG. 12; note element 10 "extends beyond" as broadly claimed ); 
the active locking zone defined by the locking parts (contact surfaces 32 and 33, FIG. 12) is situated partially or entirely beyond the open or free end of the front lip (lower lip 11, FIG. 12); 
the part of the rear lip (upper lip 10, FIG. 12) which, in distal direction, extends beyond the open or free end of the front lip, is longer than a thickness of the panel;
the most proximally situated point of the recess is situated at a distance different from zero from the open or free end of the front lip (lower lip 11, FIG. 12); 
the male and female coupling parts are of the turning type with snap or click effect; 

the male and female coupling parts are realized entirely from the material of the panel and in one part therewith; 
the panel has a width-to-length ratio smaller than 1/20 and larger than 1/60; 
the panel has a water-resistant front and rear side; the panel has a melamine layer on the front and rear sides; 
the panel has a UV-hardened lacquer layer on the front and rear sides; 
the panel comprises a water-tight foil on the front and rear sides, selected from the group consisting PVC (Polyvinylchloride) foil, a PET (Polyethylene terephthalate) foil, and a PP (Polypropylene) foil; 
the panel comprises a material as a core which is based on a, whether or not filled, synthetic material (see "panels can also be made of other materials, for example merely synthetic material" 1:21).  

As per claim 21 Theirs teaches the limitation according to claim 16, wherein one of the side edges is configured such that an attachment element can be provided (see FIG. 12; these are recognized as "configured" to allow for a glue provided, if desired) thereon in order to secure the panel to a substructure.  

As per claim 22 Theirs teaches the limitation according to claim 21, wherein the rear lip (upper lip 10, FIG. 12) is configured such that an attachment element can be provided (see FIG. 12; these are recognized as "configured" to allow for a glue provided, if desired) thereon.  

As per claim 23 Theirs teaches the limitation according to claim 22, wherein the front side of the rear lip (upper lip 10, FIG. 12) is provided with a stop surface (bottom side 42, FIG. 12), and through the stop surface an attachment element can be provided (see FIG. 12; these are recognized as "configured" to allow for a glue provided, if desired) in the rear lip (upper lip 10, FIG. 12).  

As per claim 24 Theirs teaches the limitation according to claim 23, wherein the stop surface shows one or more of the following characteristics: 
the stop surface is situated partially or entirely distal (see FIG. 12; side 42 is at least partially distal from the right —or ”open"— end) from an open or free end of the front lip (lower lip 11, FIG. 12); the rear lip (upper lip 10, FIG. 12), 
at the rear side thereof, is provided with a recess (recess 41, FIG. 12) which allows the aforementioned rearward bending of the rear lip (upper lip 10, FIG. 12) or at least a part thereof, 
the stop surface is situated partially or entirely proximal from the recess; the stop surface is situated at a distance different from zero from the active locking zone defined by the locking parts (contact surfaces 32 and 33, FIG. 12); 
the stop surface, globally seen, is oriented parallel to the plane of the panel; 
the stop surface, globally seen, is oriented inclined; and/or 
the stop surface is situated partially or entirely behind a level running parallel to the plane of the panel, defined by the foremost point of the locking part (contact surface 32, FIG. 12) of the female coupling part (groove 9, FIG. 12), in particular the foremost point of the locking part on the front side of the rear lip (upper lip 10, FIG. 12).  

As per claim 25 Theirs teaches the limitation according to claim 23, wherein the stop surface is provided with a recess (recess 41, FIG. 12) for receiving the attachment element.  

As per claim 26 Theirs teaches the limitation according to claim 25, wherein the recess (recess 41, FIG. 12) in the stop surface ace shows one or more of the following characteristics: Application No.: 16/625,869 Art Unit: 3635 Attorney No.: 19793.138 7/17 
the recess is situated partially or entirely distal (see FIG. 12; side 42 is at least partially distal from the right —or ”open"— end) from an open or free end of the front lip (lower lip 11, FIG. 12); the rear lip (upper lip 10, FIG. 12), at the rear side thereof, is provided with a recess which allows the aforementioned rearward bending of the rear lip (upper lip 10, FIG. 12) or at least a part thereof, the recess is situated partially or entirely proximal from the recess; the recess is situated at a distance different from zero from the active locking zone defined by the locking parts (contact surfaces 32 and 33, FIG. 12); the recess is situated behind a level running parallel to the plane of the panel, defined by the foremost point of the locking part (contact surface 32, FIG. 12) of the female coupling part (groove 9, FIG. 12), such as the locking part on the front side of the rear lip (upper lip 10, FIG. 12); and/or the recess is adapted such that the attachment element can be provided countersunk.  

As per claim 27 Theirs teaches the limitation according to claim 23, wherein the rear side of the rear lip (upper lip 10, FIG. 12) behind or at the location of the stop surface provides a support (see FIG. 12; this is recognized as "provides a support" —at least somewhat—, as broadly claimed) on a substructure.  

As per claim 28 Theirs teaches the limitation according to claim 23, wherein the stop surface is provided with an indication including a color mark that indicates where the attachment element can be provided (see "one or several layers, including a decorative layer, are provided" 1:16).  

As per claim 29 Theirs teaches the limitation according to claim 16, wherein the panel shows one or more of the following characteristics: 
the male and female coupling parts are respectively situated on the long side edges (see FIG. 1; this is considered exemplary);
 the panel is a wall panel with a length of at least 2400 mm, at least 2500 mm or at least 2600 mm; 
a thickness of the panel ranges from 5 to 15 mm; 
the panel is wood-based; the panel has a wood fiberboard as a core; 
the panel has a decorative front and/or rear side; 
the panel is of the DPL or HPL type; and/or 
the panel has a finishable front and/or rear side with a lacquer carrier foil.  

As per claim 31 Theirs teaches the limitation according to claim 16, wherein the panel comprises a core and a decorative layer provided on a front side of the core (see "one or several layers, including a decorative layer, are provided" 1:16).  

As per claim 32 Theirs teaches the limitation according to claim 16, wherein the panel comprises a core and each of the tongue and the groove are substantially formed from a material of the core from cut or milled portions of the material of the core (see FIG. 12).  

As per claim 33 Theirs teaches the limitation according to claim 16, wherein the panel comprises a core and the tongue is formed from a material of the core (see FIG. 12).  

As per claim 35 Theirs teaches the limitation according to claim 16, wherein the rear lip (upper lip 10, FIG. 12) of the groove is entirely situated in a rear half of a thickness of the panel (see FIG. 12).  

As per claim 30 Thiers teaches a wall or ceiling assembly comprising: 
a wall or ceiling panel (panel 2, FIG. 12); 
a substructure ("Floor", title); and 
an attachment element ("possibly glued" 1:27) for securing the panel to the substructure; 
wherein the wall or ceiling panel, on one side edge of the panel, includes a male coupling part (tongue 8, FIG. 12) and, on an opposite side edge of the panel, includes a female coupling part (groove 9, FIG. 12), 
wherein the male and female coupling parts are configured such that two of such panels, by means of the male and female coupling parts, can be coupled (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as "coupled" as broadly claimed) to each other in a plane and a coupled condition can be realized between the panels; 
wherein the male coupling part comprises a tongue (see FIG. 12; element 8 is recognized as a tongue) and the female coupling part (groove 9, FIG. 12) comprises a groove (see FIG. 12; area 9 is recognized as a groove), 
wherein the tongue and the groove, in the coupled condition, form a tongue-and-groove connection, which realizes a mechanical locking between the panels in a direction perpendicular to the plane of the panels (see "contact surfaces 32-33 working in conjunction with one another" 11:14; this is recognized as "mechanical locking" as broadly claimed); 
wherein the groove is bordered by a front lip (lower lip 11, FIG. 12) and a rear lip (upper lip 10, FIG. 12);Application No.: 16/625,869
 wherein the male and female coupling parts each comprise a locking part (contact surfaces 32-33, FIG. 12), wherein the locking part (contact surface 33, FIG. 12) of the male coupling part (tongue 8, FIG. 12) and the locking part (contact surface 32, FIG. 12) of the female coupling part, in a coupled condition, realize a mechanical locking between the panels in a direction in the plane of the panels and perpendicular to the side edges; wherein the panel forms a ceiling-high (see FIG. 1; this is considered "ceiling high" as broadly claimed) wall panel and/or has a length of at least 2400 mm and the panel is configured such that the rear lip (upper lip 10, FIG. 12), or at least a part thereof, can bend in a rearward direction, even if the panel or the rear lip (upper lip 10, FIG. 12) is secured to a flat substructure; and wherein the front lip (lower lip 11, FIG. 12) extends substantially parallel to the plane of the panels, and the rear lip (upper lip 10, FIG. 12) of the groove extends substantially parallel to the front lip (lower lip 11, FIG. 12) with a distal end of the rear lip (upper lip 10, FIG. 12) extending parallel to the plane of the panels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635